UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4948


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

JANSEN YEBOAH, a/k/a Koby, a/k/a Coby, a/k/a Kobby,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:11-cr-00031-JLK-1)


Submitted:   June 14, 2013                       Decided:   July 25, 2013


Before SHEDD and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elmer R. Woodard, III, ELMER WOODARD ATTORNEY AT LAW, PC,
Blairs, Virginia, for Appellant.     Timothy J. Heaphy, United
States Attorney, Ashley B. Neese, Assistant United States
Attorney, Elizabeth G. Wright, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A       federal    grand       jury   indicted          Jansen     Yeboah      for    his

membership and participation in an alleged credit card fraud

conspiracy that operated in the Western District of Virginia

during June and July 2011. The grand jury generally charged that

members of the alleged conspiracy, including Yeboah, obtained

stolen credit card numbers from numerous victims, re-encoded the

stolen credit card numbers onto depleted gift cards and other

cards      that    have    magnetic      strips,        and    used     the   cards    bearing

stolen         numbers    to    purchase      various          items.     The    grand       jury

specifically charged Yeboah with one count of conspiring with

others to commit access device fraud (18 U.S.C. § 371), six

substantive counts of access device fraud (18 U.S.C. § 1029),

and    six      substantive         counts   of       aggravated      identity       theft    (18

U.S.C. § 1028A). At the conclusion of a four-day trial, the

petit jury         convicted        Yeboah   on       all    counts,    and     the   district

court sentenced him to a 124-month imprisonment term. Yeboah now

argues on appeal that the evidence is insufficient to sustain

the convictions. We affirm.

       A    defendant       challenging       the       sufficiency      of     the   evidence

faces      a    heavy     burden,     and    we       will    reverse    a    conviction       on

insufficiency grounds only in those rare cases of clear failure

by the prosecution. United States v. Cone, 714 F.3d 197, 212

(4th    Cir.      2013).       In   considering         such    a   claim,      we    view    the

                                                  2
evidence in the light mofavorable to the government to determine

whether       any   rational         trier     of       fact    could       find    the   essential

elements of the charged crime beyond a reasonable doubt, and we

accord the government all reasonable inferences from the facts

shown to those sought to be established. Id. Moreover, we do not

review the credibility of the witnesses, and we assume that the

jury     resolved        all        contradictions             in    the     testimony      in    the

government’s favor. Id.

       In challenging the sufficiency of the evidence supporting

his convictions, Yeboah argues that the government failed to

prove    that       he   knew       or     should       have    known       that    he    was    using

fraudulent cards. Applying the foregoing standard of review, we

find     no     merit         to     this     argument.             Stated    succinctly,         the

government       presented           ample    direct       and       circumstantial         evidence

for the jury reasonably to conclude (among other things) that

the conspiracy involved at least nine people, including Yeboah,

who went to Danville, Virginia, for the purpose of committing

credit/debit card fraud; Yeboah knew that cards were being re-

encoded and that they had stolen numbers on them; and Yeboah

either        used,      or        aided     and        abetted       the     use     of,       stolen

credit/debit          card     numbers       for        each    occasion       charged       in    the

substantive         counts.         Therefore,      the        evidence      is    unquestionably

sufficient to support the verdicts.



                                                    3
     Based on the foregoing, we affirm Yeboah’s convictions. We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4